Title: To Thomas Jefferson from George W. Erving, 5 June 1801
From: Erving, George W.
To: Jefferson, Thomas


               
                  Respected Sir—
                  Boston June 5th 1801
               
               I was yesterday honor’d by your letter of the 24th Ult:—I beg you to be assured that any mark of your confidence & esteem must always be received by me with the utmost sensibility; I accept therefore with gratitude the situation which you offer me at Lisbon:—Not being engaged in mercantile pursuits I have no view of making this a place of profit; but I trust it will afford me opportunities of being useful to your administration, of proving to you my personal attachment, & confirming the good opinion which you have done me the honor to express. As your approbation of my principles & Character is my highest gratification, & the greatest Encomium they can receive; so it will be my Earnest & undeviating Endeavour to merit the continuance of your esteem & confidence.—
               Dear Sir with the highest consideration & truest respect your very faithfl & obt—
               
                  
                     George William Erving
                  
               
            